DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on November 14, 2021 has been entered.  Claims 1, 7-8, 11 and 17-18 have been amended.  Claims 1-20 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 8, 10-13, 18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by   Kim et al. (US 2014/0160067). 
Regarding claim 1, Kim discloses a display module (Fig. 2; [0022], e.g., a display device), comprising:

a touch driver chip (Fig. 2; [0028], e.g., a touch driver chip 200) configured to determine a limited time range to uniformly divide a display and touch timing of the touch panel (Figs 6A-6D; [0054], e.g., a frame period to uniformly divide a display and touch timing), randomly determine a time point in the limited time range to output a touch driving signal (Figs 6A-6D; [0071]-[0074], e.g., the touch scan signal is randomly output at different time points in the n-1th frame or nth frame), and detect a touch operation by the touch function layer when the touch driving signal is outputted ([0069], e.g., the touch location is sensed according to the touch scan signal), 
wherein a number of the time points is greater than or equal to zero and less than or equal to a number of rows of sub-pixels that can perform display driving within the limited time range (e.g., the number of the time point is equal to 1); and
a display driver chip (Fig. 3; [0024], [0026], [0033], e.g., a display driver chip 300) configured to drive the display function layer to display images (e.g., drive the liquid crystal layer to display images). 

Regarding claim 2, Kim further discloses the display module as claimed in claim 1, wherein the touch function layer is disposed in the display function layer ([0023]). 

Regarding claim 3, Kim further discloses the display module as claimed in claim 2, wherein the display function layer comprises a common electrode layer, and the common 

Regarding claim 8, Kim further discloses the display module as claimed in claim 2, wherein the touch driver chip is electrically connected to the display driver chip (Fig. 2; e.g. the touch IC 200 is electrically connected to the display driver IC 300), and the display driver chip is further configured to detect a touch signal and adjusting a display driving signal of a current frame when the touch signal is detected (Figs 5 and 6A; [0055], [0061], e.g., adjusting a common voltage from the display driver IC 300 to the plurality of electrodes during the first period of the nth frame when there is the touch input in the panel 100).

Regarding claim 10, Kim further discloses the display module as claimed in claim 8, wherein adjusting the display driving signal of the current frame is to stop operation of the current frame (Fig. 6A; [0061], [0071], e.g., stopping operation of the current nth frame by stopping applying the common voltage to the plurality of electrodes).  

Regarding claim 11, Kim discloses a display device, comprising a display module (Fig. 2; [0021]-[0022], e.g., a display device), comprising:
a touch panel comprising a display function layer and a touch function layer ([0023], [0026], e.g., a touch panel 100 comprises a display function layer and a plurality of touch electrodes );   
a touch driver chip (Fig. 2; [0028], e.g., a touch driver chip 200) configured to determine a limited time range to uniformly divide a display and touch timing of the touch panel (Figs 6A-
wherein a number of the time points is greater than or equal to zero and less than or equal to a number of rows of sub-pixels that can perform display driving within the limited time range (e.g., the number of the time point is equal to 1); and
a display driver chip (Fig. 3; [0024], [0026], [0033], e.g., a display driver chip 300) configured to drive the display function layer to display images (e.g., drive the liquid crystal layer to display images). 

Regarding claim 12, Kim further discloses the display device as claimed in claim 11, wherein the touch function layer is disposed in the display function layer ([0023]).

Regarding claim 13, Kim further discloses the display device as claimed in claim 12, wherein the display function layer comprises a common electrode layer, and the common electrode layer is patterned to form touch electrodes in the touch function layer ([0026], e.g., the plurality of common electrodes is used as the touch electrodes in the touch function layer). 

Regarding claim 18, Kim further discloses the display device as claimed in claim 12, wherein the touch driver chip is electrically connected to the display driver chip (Fig. 2; e.g. the 

Regarding claim 20, Kim further discloses the display device as claimed in claim 18, wherein adjusting the display driving signal of the current frame is to stop operation of the current frame (Fig. 6A; [0061], [0071], e.g., stopping operation of the current nth frame by stopping applying the common voltage to the plurality of electrodes).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al. (US 2014/0160067) in view of Qin (US 2017/0177111).
Regarding claim 4, Kim further discloses the display module as claimed in claim 2, wherein the display function layer comprises a pixel electrode layer (Fig. 3; [0026], [0047], e.g., pixel electrodes). 
Kim does not disclose wherein the pixel electrode layer is patterned to form touch electrodes in the touch function layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Qin in the invention of Kim for forming touch electrodes in a pixel electrode layer so that a touch screen with a high resolution can be realized ([0076] of Qin). 

Regarding claim 14, Kim further discloses the display device as claimed in claim 12, wherein the display function layer comprises a pixel electrode layer (Fig. 3; [0026], [0047], e.g., pixel electrodes).  
Kim does not disclose wherein the pixel electrode layer is patterned to form touch electrodes in the touch function layer.
However, Qin discloses a display module ([0038]) wherein a pixel electrode layer is patterned to form touch electrodes in a touch function layer (see [0047], e.g., the pixel electrodes is used as touch electrodes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Qin in the invention of Kim for forming touch electrodes in a pixel electrode layer so that a touch screen with a high resolution can be realized ([0076] of Qin).

8.	Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al. (US 2014/0160067) in view of Suzuki et al. (US 2014/0253498).

However, Suzuki discloses a display module wherein a touch function layer is disposed outside of a display function layer (Fig. 25; [0278], [0283], e.g., a touch function layer 20 is disposed outside of a display function layer 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Suzuki in the invention of Kim for providing an on-cell type touch display by disposing a touch function layer outside of a display function layer so as to improve touch sensitivity.  

Regarding claim 7, Kim in view of Suzuki further discloses the display module as claimed in claim 5, wherein the touch function layer is disposed between a polarizer and a cover plate (Suzuki, Figs 7 and 26; [0195], [0284], e.g., the touch function layer 20 is disposed between a polarizing plate and a protective layer 23). 

Regarding claim 15, Kim does not specifically disclose the display device as claimed in claim 11, wherein the touch function layer is disposed outside the display function layer.
However, Suzuki discloses a display module wherein a touch function layer is disposed outside of a display function layer (Fig. 25; [0278], [0283], e.g., a touch function layer 20 is disposed outside of a display function layer 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Suzuki in the invention of Kim for providing an on-

Regarding claim 17, Kim in view of Suzuki further discloses the display device as claimed in claim 15, wherein the touch function layer is disposed between the polarizer and a cover plate (Suzuki, Figs 7 and 26; [0195], [0284], e.g., the touch function layer 20 is disposed between a polarizing plate and a protective layer 23).

9.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0160067) in view of Suzuki et al. (US 2014/0253498), and further in view of Hotelling et al. (US 2012/0268423). 
Regarding claim 6, Kim in view of Suzuki further discloses the display module as claimed in claim 5, wherein the touch function layer is disposed between a cover plate and the display function layer (Suzuki, Figs 7 and 26; [0195], [0284], e.g., the touch function layer 20 is disposed between a protective layer 23 and the display function layer 10). 
Kim in view of Suzuki does not specifically disclose wherein the touch function layer is disposed between the display function layer and a polarizer.
However, Hotelling discloses a display module wherein a touch function layer is disposed between a display function layer and a polarizer (Fig. 13; [0181], e.g., a touch function layer (1301, 1302) is disposed between a display function layer and a polarizer 1304). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hotelling in the invention of Kim in view of Suzuki 

Regarding claim 16, Kim in view of Suzuki further discloses the display device as claimed in claim 15, wherein the touch function layer is disposed between a cover plate and the display function layer (Suzuki, Figs 7 and 26; [0195], [0284], e.g., the touch function layer 20 is disposed between a protective layer 23 and the display function layer 10).
Kim in view of Suzuki does not specifically disclose wherein the touch function layer is disposed between the display function layer and a polarizer.
However, Hotelling discloses a display module wherein a touch function layer is disposed between a display function layer and a polarizer (Fig. 13; [0181], e.g., a touch function layer (1301, 1302) is disposed between a display function layer and a polarizer 1304). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Hotelling in the invention of Kim in view of Suzuki for disposing a touch function layer between a display function layer and a polarizer so that the polarizer can function to cover and protect the touch function layer. 

10.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0160067) in view of Kang (US 2018/0188882). 
Regarding claim 9, Kim does not specifically disclose the display module as claimed in claim 8, wherein the touch driver chip and the display driver chip are the same chip.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kang in the invention of Kim for implementing a touch driver chip and a display driver chip as one integrate chip so that the number of integrated circuit can be reduced and the size of a display device can be decreased.

Regarding claim 19, Kim does not specifically disclose the display device as claimed in claim 18, wherein the touch driver chip and the display driver chip are the same chip. 
However, Kang discloses a display module wherein a touch driver chip and a display driver chip are the same chip (Fig. 1; [0076], e.g., the touch driving circuit TD, and the data driving circuit DD may be implemented as one integrated chip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kang in the invention of Kim for implementing a touch driver chip and a display driver chip as one integrate chip so that the number of integrated circuit can be reduced and the size of a display device can be decreased.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/HONG ZHOU/Primary Examiner, Art Unit 2623